Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,230,404
1













a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and CRC bits; 
an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks; and 
a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver.


























a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and the CRC bits; 
an interleaver that interleaves symbols in the RS blocks to create turbo input blocks; and 
a turbo encoder that uses the turbo input blocks to create a signal to be sent to a receiver, wherein the length of the CRC bits appended to each incoming data block is based at least partially upon the turbo input block size.


2.	Similarly, Claims 1 and 4  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Similarly, Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of commonly owned U.S. Patent No. 10,230,404. Although the claims at issue are not identical, they are not patentably distinct from each other.

8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,886,949. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,886,949










A transmitter circuit providing forward error correction, comprising: 


a Cyclic Redundancy Check (CRC) parity bit generator that appends CRC bits to incoming data; 
a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and CRC bits; 

an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks; and 




a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver.
1




























a transmitter circuit having: 
an input to receive data blocks, the data blocks being at least part of a set of incoming data; 
a parity bit generator to append a number of parity bits to each of the received data blocks; 

a first encoder to apply a first type of encoding to create first coded blocks based on the received data blocks and the parity bits; 
an interleaver to interleave symbols in the first coded blocks to create additional blocks having a block size, wherein the number of parity bits appended to each of the received data blocks is based on the block size; and 
a second encoder to apply a second type of encoding to create an 


9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned U.S. Patent No. 10,886,949. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,886,949
1









A transmitter circuit providing forward error correction, comprising: 


a Cyclic Redundancy Check (CRC) parity bit generator that appends CRC bits to incoming data; 
a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and CRC bits; 

an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks; and 




a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver.





























2




a transmitter circuit having: 
an input to receive data blocks, the data blocks being at least part of a set of incoming data; 
a parity bit generator to append a number of parity bits to each of the received data blocks; 

a first encoder to apply a first type of encoding to create first coded 
an interleaver to interleave symbols in the first coded blocks to create additional blocks having a block size, wherein the number of parity bits appended to each of the received data blocks is based on the block size; and 
a second encoder to apply a second type of encoding to create an output based on the additional blocks, wherein the second type of encoding is different from the first type of encoding.
The electronic device of claim 1, wherein the first type of encoding is Reed-Solomon (RS) encoding and the first coded blocks are RS blocks.


10,886,949. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,886,949
1









A transmitter circuit providing forward error correction, comprising: 


a Cyclic Redundancy Check (CRC) parity bit generator that appends CRC bits to incoming data; 
a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and CRC bits; 

an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks; and 




a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver.






























3



a transmitter circuit having: 
an input to receive data blocks, the data blocks being at least part of a set of incoming data; 
a parity bit generator to append a number of parity bits to each of the received data blocks; 

a first encoder to apply a first type of encoding to create first coded blocks based on the received data blocks and the parity bits; 
an interleaver to interleave symbols in the first coded blocks to create additional blocks having a block 
a second encoder to apply a second type of encoding to create an output based on the additional blocks, wherein the second type of encoding is different from the first type of encoding.

The electronic device of claim 1, wherein the second type of encoding is turbo encoding.


11.	Similarly, Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of commonly owned U.S. Patent No10,886,949.. Although the claims at issue are not identical, they are not patentably distinct from each other.
12.	Similarly, Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of commonly owned U.S. Patent No10,886,949.. Although the claims at issue are not identical, they are not patentably distinct from each other.
10,886,949.. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Jiang et al. US publication no. 2012/0054585 (Hereinafter Jiang).
15.	In regard to claim 1, Jiang teaches:
A transmitter circuit providing forward error correction, comprising: 
(Figure 3 in Jiang)
a Cyclic Redundancy Check (CRC) parity bit generator that appends CRC bits to incoming data; 
(Section [0117] in Jiang)
a Reed-Solomon (RS) coder that creates RS blocks from the incoming data and CRC bits; 
(Figure 3, ref. (320) in Jiang)
an interleaver that interleaves symbols in the RS blocks to create turbo coder input blocks; and 
(Figure 3, ref. (330) in Jiang)
a turbo encoder that uses the turbo coder input blocks to create a signal to be sent to a receiver.
(Figure 3, ref. (340) in Jiang)
16.	In regard claim 2, Jiang teaches:
The transmitter circuit of claim 1, further comprising: a Digital Signal Processor (DSP) that provides hardware for the turbo encoder and CRC parity bit generator
(Figure 2 in Jiang)
17.	In regard to claim 3, Jiang teaches:
The transmitter circuit of claim 2, further comprising: software instructions running on the DSP to provide the RS coder and the interleaver.
(Figure 2 in Jiang)
18.	In regard to claim 4, Jiang teaches:
The transmitter circuit of claim 1, wherein the size of the RS blocks is selected to match the input block size of the turbo coder so that an integer number of RS blocks are interleaved to create the turbo coder input blocks.
(Sections [0066]-[0067] in Jiang)
19.	In regard to claim 5, Jiang teaches:
The transmitter circuit of claim 1, wherein the interleaver sequential fills the turbo input blocks with symbols from successive RS blocks.
(Sections [0066]-[0067] in Jiang)
20.	In regard to claim 6, Jiang teaches:
The transmitter circuit of claim 1, wherein the CRC parity bit generator and the turbo encoder operate using parameters defined in a Long Term Evolution (LTE) standard.
(Sections [0043] and [0061] in Jiang)
21.	Claims 7-12 are rejected for the same reasons as per claims 1-6.

A receiver circuit decoding forward error corrected signals, comprising: 
(Figure 3 in Jiang)
a turbo decoder that decodes received signals to create turbo output blocks; 
(Figure 3, ref. (370) in Jiang)
a de-interleaver that de-interleaves the turbo output blocks to create Reed-Solomon (RS) input blocks; 
(Figure 3, ref. (380) in Jiang)
a Reed-Solomon decoder that receives the RS input blocks and generates decoded output data; and 
(Figure 3, ref. (390) in Jiang)
a Cyclic Redundancy Check (CRC) parity bit check circuit that evaluates CRC bits in the decoded data.
(Section [0117] in Jiang)
23.	In regard to claim 14, Jiang teaches:
The receiver circuit of claim 13, further comprising: 
a Digital Signal Processor (DSP) that provides hardware for the turbo decoder and CRC parity bit check circuit.
(Figure 2 in Jiang)
24.	In regard to claim 15, Jiang teaches:
The receiver circuit of claim 14, further comprising: 
software instructions running on the DSP to provide the RS decoder and the de- interleaver.
(Figure 2 in Jiang)
25.	In regard to claim 16, Jiang teaches:
The receiver circuit of claim 1, wherein the size of the RS blocks is selected to match the output block size of the turbo decoder so that an integer number of RS blocks are de-interleaved from the turbo decoder output blocks.
(Sections [0066]-[0067] in Jiang)
26.	Claims 17-20 are rejected for the same reasons as per claims 13-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112